Citation Nr: 0718539	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter





ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing 
before the undersigned via video conference in July 2005.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1965, the Board denied service connection for a 
back disability.

2.  Evidence submitted since the Board's March 1965 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1965 Board decision, in which the Board denied 
service connection for a back disability, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
Board's March 1965 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
back disability, the veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

In March 1965, the Board denied service connection for a back 
disability.  The March 1965 Board decision, in which the 
Board denied service connection for a back disability, is 
final.  38 U.S.C.A. § 7104(b).  The basis for the denial was 
that although the veteran had complaints of three backaches 
during service, he did not incur a back disability on active 
duty and his separation examination revealed no back 
disability.  Although current back disability was noted, it 
was not related to service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The March 1965 Board decision also denied entitlement to 
nonservice-connected pension benefits.  In March 1983, the RO 
reconsidered the claim of pension.  Service connection for a 
back disability was not considered at that time.  

Since the prior March 1965 final decision, evidence has been 
added to the claims file.  The additional evidence of record 
consists of lay evidence which alleges that current back 
disability originated during service; VA medical evidence; 
and private medical evidence.  

The Board notes that lay statements, even if new, do not 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  However, 
the lay evidence is supported by a private medical opinion 
dated in July 2005 of J.L.L., D.C., in which it was stated 
that the veteran has had back pain since service and his 
condition was permanent in nature.  Additional private and VA 
medical evidence shows that the veteran currently has low 
back disability, diagnosed as arthritis of the lumbar spine 
and degenerative disc disease.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect 
that the veteran did not currently have a back disability 
which was related to service.  

Thus, evidence submitted since the Board's March 1965 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim

New and material evidence has not been received and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.


REMAND

The claim of service connection for a back disability has 
been reopened.  The Board notes that the private examiners, 
including J.L.L., D.C., did not indicate that the claims file 
was reviewed prior to rendering an opinion regarding an 
etiology of current back disability.  The Board invites the 
veteran to submit such an opinion.  

The Board finds that the veteran should be afforded a VA 
examination.  The examiner should review the claims file and 
opine as to whether current back disability is related to 
service to include whether arthritis was manifest within one 
year of the veteran's separation from service.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award. In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Because this 
case is being remanded for substantive matters, the veteran 
should also be notified in the VCAA notice of directives 
regarding a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date in compliance with Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) with regard to the issue of 
service connection for a back disability.  

2.  Schedule the veteran for a spine 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current back disability is 
related to service.  The examiner should 
comment on the inservice complaints of 
backache.  The examiner should also opine 
as to whether arthritis was manifest 
within one year of the veteran's 
separation from service

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


